Title: 16. Thursday.
From: Adams, John
To: 


       This Morning the Governor of the Province of Gallice, and the Governor of the Town of Corunna came to my Lodgings at the Hotel du grand Amiral, to return the Visit I made them last Evening. His Excellency invited me to dine with him tomorrow with all my family. He insisted upon seeing my Sons. Said I run a great Risque in taking with me, my Children. Said he had passed not far from my Country, in an Expedition vs. the Portugees. Said that he and every Thing in his Power was at my Service, &c. That he did not speak English, &c— I told him I was studying Spanish, and hoped that the next Time I should have the Honour to see his Excellency I should be able to speak to him in Spanish. He smiled and bowed. He made some Enquiries about American Affairs and took Leave.
       Mr. Dana and I walked about the Town, saw the Fortifications, the Shipping, the Markett, Barracks &c. and returned.
       After dinner Mr. Trash and his Mate, of a Schooner belonging to the Traceys of Newbury Port, who have been obliged by bad Weather and contrary Winds to put in here from Bilboa, came to visit me. I gave them Letters to Congress and to my family.
       The french Consul came in, and Mr. Dana and I walked with him to the Tour de Fer. This is a very ancient Monument. It is of Stone an hundred foot high. It was intended for a Lighthouse, perhaps as it commands a very wide Prospect of the Sea. It sees all the Vessells coming from the East and from the West. There was formerly a magnificent Stair Case Escalier, winding round it in a Spiral from the Ground to the Top, and it is said that some General once rode to the Top of it, in a Coach, or on horse back. But the Stairs are all taken away and the Stones employed to pave the Streets of Corunna. The Mortar, with which the Stones are cemented is as hard as the Stones themselves, and appears to have a large Mixture of powdered Stone in it.
       There are in this Town Three Convents of Monks and two of Nuns. One of the Nunneries, is of Capuchins, very austere. The Girls eat no meat, wear no linnen, sleep on the floor never on a bed, their faces are always covered up with a Veil and they never speak to any Body.
      